Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendments of 1, 24, 26, 31; cancellation of claim 3,  submission of new claim 33 in “Claims - 01/06/2021” have been have been acknowledged. 
This office action considers claims 1-2, 4-8, 21-33 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 01/06/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 24, 26, and 31 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.

Claim Rejections - 35 USC § 103
       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig. 6; [0060]) = (element 100; Figure No. 6; Paragraph No. [0060]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added 

Claims 1, 4, 8, 23  are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., of record (US 20170323824 A1 – hereinafter Chang) in view of Lee et al. (US 20140043905 A1 – hereinafter LeeMyung).
(Re Claim 1) Chang teaches a semiconductor device (see the entire document; Figs. 7-8. 1-5; specifically, [0021]-[0022], and as cited below, see alternative rejection of this claim infra), comprising: 

    PNG
    media_image1.png
    281
    561
    media_image1.png
    Greyscale

Chang – annotated Fig. 7

a first device that includes (device containing fin 14; Fig. 7): 
a first gate structure (42_1; Fig. 7) formed over an active region (14); and 
a first air spacer (60AS) disposed adjacent to the first gate structure; and 
a second device (device containing 16; Fig. 7) that includes: 
a second gate structure (42_2) formed over an isolation structure (16); and 
a second air spacer (60AS2) disposed adjacent to a sidewall of the second gate structure.
Chang as applied above does not expressly disclose wherein the first air spacer has a greater lateral dimension than the second air spacer.  
In an analogous art, LeeMyung teaches the critical dimensions of air gap A2 is greater than the critical dimensions of the first air gap A1 that includes lateral dimension (LeeMyung Fig. 7; [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the two air gaps one being greater in dimensions including lateral dimensions as taught by LeeMyung into Chang structure.
The ordinary artisan would have been motivated to integrate LeeMyung’s air gaps into Chang structure in the manner set forth above for, at least, this integration will enable reducing threshold voltage between memory cells in the first and second memory cell regions, critical dimensions of an air gap formed between gate lines in the second memory cell region may be increased to be greater than those of an air gap formed between gate lines in the first memory cell region to decrease permittivity in the second memory cell region, thus reducing RC delay (see LeeMyung – [0030]).
(Re Claim 4) Combination of Chang and LeeMyung teaches the semiconductor device of claim 1, further comprising: a first dielectric spacer (Chang 62 on left of 60AS – Fig. 8), a second dielectric spacer (Chang 62 on right of 60AS), a third dielectric spacer (Chang 62 left of 60AS2), and a fourth dielectric spacer (Chang 62 right of 60AS2), wherein: the first air spacer (Chang 60AS) is disposed between the first dielectric spacer and the second dielectric spacer; and the second air spacer (Chang 60AS2) is disposed between the third dielectric spacer and the fourth dielectric spacer.  

Re Claim 8) Combination of Chang and LeeMyung teaches the semiconductor device of claim 1, wherein the first device is a functional device (Chang since device with 14 in Fig. 7 is formed with active regions 24), and the second device is a dummy device (Chang since device with 16 has no active region).  
(Re Claim 23) Combination of Chang and LeeMyung teaches the semiconductor device of claim 1, further comprising: a capping layer (Chang portion of 62 above 60AS) disposed above the first air spacer and the second air spacer (Chang portion of 62 above 60AS2), wherein the capping layer defines a top boundary of the first air spacer and a top boundary of the second air spacer (Chang as shown in Fig. 7).  

Alternate Rejection:

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., of record (US 20130059422 A1 – hereinafter LeeBo-Young) in view of LeeMyung.
(Re Claim 1) LeeBo-Young teaches a semiconductor device (see the entire document; Fig. 14 (annotated); specifically, [0116], and as cited below), see alternative rejection of this claim supra), comprising: 

    PNG
    media_image2.png
    322
    507
    media_image2.png
    Greyscale


a first device (First Device; annotated Fig. 14) that includes: 
a first gate structure (40) formed over an active region (11); and 
a first air spacer (17_1) disposed adjacent to the first gate structure; and 
a second device (Second Device) that includes: 
a second gate structure (47) formed over an isolation structure (33); and 
a second air spacer (17_2) disposed adjacent to the second gate structure.
But, LeeBo-Young as applied above does not expressly disclose wherein the first air spacer has a greater lateral dimension than the second air spacer.  
In an analogous art, LeeMyung teaches the critical dimensions of air gap A2 is greater than the critical dimensions of the first air gap A1 that includes lateral dimension (LeeMyung Fig. 7; [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the two air gaps one being LeeMyung into LeeBo-Young structure.
The ordinary artisan would have been motivated to integrate LeeMyung’s air gaps into LeeBo-Young structure in the manner set forth above for, at least, this integration will enable reducing threshold voltage between memory cells in the first and second memory cell regions, critical dimensions of an air gap formed between gate lines in the second memory cell region may be increased to be greater than those of an air gap formed between gate lines in the first memory cell region to decrease permittivity in the second memory cell region, thus reducing RC delay (see LeeMyung – [0030]).

Claims 2, 5-6, 21-22, 24-29, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over LeeBo-Young, LeeMyung in view of Lee et al., of record (US 20150214235 A1 – hereinafter Lee2).
(Re Claim 2) combination of LeeBo-Young and LeeMyung teaches claim 1 from which claim 2 depends.
But, the combination does not expressly disclose wherein the first air spacer has a greater vertical dimension than the second air spacer.  
In an analogous art (since they both teach a memory) Lee2 teaches “The vertical dimension (with respect to substrate surface) and row dimension (along x-axis) of the air gaps can vary to meet the particular requirements (e.g., suitable isolation parameters) of a given implementation” – (Lee2 [0051]).

(Re Claim 5) combination of LeeBo-Young and LeeMyung teaches claim 4 from which claim 5 depends.

However, Lee2 teaches forming dielectric materials of different compositions of insulating oxide or nitride material (Lee2 [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of LeeBo-Young, LeeMyung and Lee2 to fabricate the first dielectric spacer and the second dielectric spacer have different material compositions; and the third dielectric spacer and the fourth dielectric spacer have different material compositions. 

The ordinary artisan would have been motivated to integrate Lee2 spacers into combination of LeeBo-Young and LeeMyung structure in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate different dielectric spacers with different compositions to meet particular requirements (suitable isolation parameters) of a given implementation like having different resistivity.
(Re Claim 6) the combination of LeeBo-Young, LeeMyung and Lee2 teaches the semiconductor device of claim 5, further comprising: a fifth dielectric spacer (LeeBo-Young 33 below 17_2) disposed below the second air spacer.
But, the combination does not expressly disclose wherein the fifth dielectric spacer has a different material composition than the first, second, third, or fourth dielectric spacers.  
Lee2 teaches forming dielectric materials of different compositions of insulating oxide or nitride material (Lee2 [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of LeeBo-Young, LeeMyung and Lee2 fabricate the fifth dielectric spacer has a different material composition than the first, second, third, or fourth dielectric spacers.

The ordinary artisan would have been motivated to integrate Lee2 spacers into LeeBo-Young, LeeMyung structure in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate different dielectric spacers with different compositions to meet particular requirements (suitable isolation parameters) of a given implementation like having different resistivity.
(Re Claim 21) combination of LeeBo-Young, LeeMyung teaches claim 1 from which claim 21 depends. Combination also teaches a first device (LeeBo-Young First Device) and a second device (LeeBo-Young Second Device) which formed on insulation.
But, the combination does not expressly disclose the first device include an SRAM device.
In the embodiment of Figure 4, LeeBo-Young teaches “memory cells of the semiconductor devices according to the present example embodiments may correspond to NAND-type nonvolatile memory cells” – (LeeBo-Young [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to integrate the first device as part of an SRAM.

The ordinary artisan would have been motivated to modify LeeBo-Young, LeeMyung in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate a first device on an active area of an SRAM device to benefit from using devices with air spacers that have better capacitance characteristics.
(Re Claim 22) combination of LeeBo-Young, LeeMyung teaches claim 1 from which claim 22 depends.
But, the embodiment of Fig. 14 (of LeeBo-Young) does not expressly disclose wherein a bottom boundary of the second air spacer is more elevated than a bottom boundary of the first air spacer.  
But, in the embodiment of Fig. 35, LeeBo-Young teaches a bottom boundary of the second air spacer (19) is more elevated than a bottom boundary of the first air spacer (18).  

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the embodiment of LeeBo-Young.

The ordinary artisan would have been motivated to an elevated air spacers when the gate is in an elevated position such that the air spaces abuts the gate.

(Re Claim 24) LeeBo-Young teaches a semiconductor device see the entire document; Fig. 14 (annotated); specifically, [0116], and as cited below), comprising:
a functional device (First Device; Fig. 14) that includes: 
40) disposed over a first region (11) that contains a semiconductor material; and 
a first air spacer (17_1) disposed besides a sidewall of the functional gate structure; and 
a dummy device (Second Device – since no active region) that includes: 
a dummy gate structure (47) disposed over a second region that contains a dielectric material (33); and 
a second air spacer (17_2) disposed besides a sidewall of the dummy gate structure.
But, LeeBo-Young as applied above does not expressly disclose wherein the first air spacer is larger than the second air spacer.
However, in an analogous art Lee2 teaches “The vertical dimension (with respect to substrate surface) and row dimension (along x-axis) of the air gaps can vary to meet the particular requirements (e.g., suitable isolation parameters) of a given implementation” – (Lee [0051]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of LeeBo-Young with Lee2 structure, and thereafter the combination of (LeeBo-Young and Lee2)’s device) further comprises: 
structure of Lee and having varying air gaps in vertical dimension (Lee2 [0051]).
The ordinary artisan would have been motivated to integrate Lee2 air gaps into LeeBo-Young structure in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate air gaps of different dimensions to meet particular suitable isolation parameters) of a given implementation – see (Lee2 [0051]).
But, the combination of LeeBo-Young and Lee2 does not expressly disclose wherein an upper boundary of the second air spacer is more elevated vertically than a bottom surface of the dummy gate structure.
However, LeeMyung teaches wherein an upper boundary of the second air spacer is more elevated vertically than a bottom surface of the dummy gate structure (LeeMyung Fig. 7 shows upper A2 is vertically more elevated than the bottom surface of gate 1007B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of LeeMyung into LeeBo-Young and Lee2 structure.
The ordinary artisan would have been motivated to integrate LeeMyung air spacer into the combination of LeeBo-Young and Lee2 in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate air gaps of different dimensions to meet particular requirements (suitable isolation parameters) of a given implementation – see (Lee2 [0051]).
(Re Claim 25) the combination of LeeBo-Young, Lee2 and LeeMyung teaches claim 24.
But, they do not expressly disclose wherein the first air spacer has a greater vertical dimension or a greater lateral dimension than the second air spacer.
However, Lee2 teaches “The vertical dimension (with respect to substrate surface) and row dimension (along x-axis) of the air gaps can vary to meet the particular requirements (e.g., suitable isolation parameters) of a given implementation” – Lee2 [0051].

the first air spacer has a greater vertical dimension or a greater lateral dimension than the second air spacer based on the teachings of Lee2.
The ordinary artisan would have been motivated to integrate Lee2 air gaps into LeeBo-Young structure in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate air gaps of different dimensions to meet particular requirements (suitable isolation parameters) of a given implementation – see (Lee2 [0051]).
(Re Claim 26) the combination of LeeBo-Young, Lee2 and LeeMyung teaches claim 24. However, they do not expressly disclose wherein the first air spacer is more elevated vertically than the second air spacer.  
But Lee2 teaches fabricating air gaps with varying vertical dimensions. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of Lee and Lee2 fabricate a first air spacer more elevated than the second air spacer. 

The ordinary artisan would have been motivated to integrate Lee2 air gaps into LeeBo-Young structure in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate air gaps of different dimensions to meet particular requirements (suitable isolation parameters) of a given implementation – see (Lee2 [0051]).
(Re Claim 27) the combination of LeeBo-Young, Lee2 and LeeMyung teaches claim 24. LeeBo-Young also teaches a functional device (First Device) and a dummy device (Second Device).


But, in the embodiment of Figure 4, LeeBo-Young teaches “memory cells of the semiconductor devices according to the present example embodiments may correspond to NAND-type nonvolatile memory cells” – (LeeBo-Young [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to integrate the first device as part of an SRAM.

The ordinary artisan would have been motivated to modify LeeBo-Young in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate a first device on an active area of an SRAM device to benefit from using devices with air spacers that have better capacitance characteristics.
(Re Claim 28) the combination of LeeBo-Young, Lee2 and LeeMyung teaches 24. The combination also teaches the functional device further includes a first dielectric spacer (LeeBo-Young spacer on left of 17_1) and a second dielectric spacer (LeeBo-Young spacer right of 17_1); the first air spacer is located between the first dielectric spacer and the second dielectric spacer (LeeBo-Young shown in Fig. 14); the dummy device further includes a third dielectric spacer (LeeBo-Young spacer left of 17_2) and a fourth dielectric spacer (LeeBo-Young spacer right of 17_2; the second air spacer is located between the third dielectric spacer and the fourth dielectric spacer (shown in Fig. 14).

But, Lee2 teaches forming dielectric materials of different compositions of insulating oxide or nitride material (Lee2 [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of LeeBo-Young and Lee2 fabricate the first dielectric spacer and the second dielectric spacer have different material compositions; and the third dielectric spacer and the fourth dielectric spacer have different material compositions.  

The ordinary artisan would have been motivated to integrate Lee2 air gaps into LeeBo-Young structure in the manner set forth above for, at least, this integration will enable one skilled in art to form disclose the first dielectric spacer and the second dielectric spacer have different material compositions; and the third dielectric spacer and the fourth dielectric spacer have different material compositions to meet particular requirements (suitable isolation parameters) of a given implementation – see (Lee2 [0051]).
(Re Claim 29) the combination of LeeBo-Young, LeeMyung and Lee2 teaches the semiconductor device of claim 28, wherein the dummy device further includes a dielectric material located below the second air spacer (LeeBo-Young 33 is under 17_2).  

(Re Claim 31) LeeBo-Young teaches a semiconductor device (see the entire document; Fig. 14 (annotated); specifically, [0116], and as cited below), comprising: 

a first gate (40; annotated Fig. 14) disposed over an active region (11); and 
a first spacer structure (17_1) disposed on a sidewall of the first gate, wherein the first spacer structure includes a first dielectric spacer (left of 17_1), a second dielectric spacer (right of 17_1), and a first air spacer disposed between the first dielectric spacer and the second dielectric spacer (shown in annotated Fig. 14); and
 a non-SRAM device (Second device since the device has no active areas) that includes: 
a second gate (47) disposed over an isolation structure (33); and 
a second spacer structure (17_2)  disposed on a sidewall of the second gate, wherein the second spacer structure includes a third dielectric spacer (left of 17_2), a fourth dielectric spacer (right of 17_2), a fifth dielectric spacer (Bottom of 17_2), and a second air spacer (17_2) disposed between the third dielectric spacer and the fourth dielectric spacer and above the fifth dielectric spacer (as shown in annotated Fig. 14).
But, LeeBo-Young does not expressly disclose wherein no portion of the second air spacer is located underneath a bottom surface of the second gate.
LeeMyung teaches wherein no portion of the second air spacer is located underneath a bottom surface of the second gate (LeeMyung Fig. 6 shows second air spacer A2 which is not underneath a gate structure).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the second air spacer that has no gate structure over it as taught by LeeMyung into LeeBo-Young.
LeeMyung air gaps into LeeBo-Young structure in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate air gaps of different dimensions to meet particular requirements (suitable isolation parameters) of a given implementation.
But, neither LeeBo-Young nor LeeMyung teaches wherein the first air spacer is larger than the second air spacer.  
In an analogous art, Lee2 teaches “The vertical dimension (with respect to substrate surface) and row dimension (along x-axis) of the air gaps can vary to meet the particular requirements (e.g., suitable isolation parameters) of a given implementation” – [0051].

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Lee2 with LeeBo-Young and LeeMyung structure.
The ordinary artisan would have been motivated to integrate Lee2 air gaps into LeeBo-Young and LeeMyung structure in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate air gaps of different dimensions to meet particular requirements (suitable isolation parameters) of a given implementation – see (Lee2 [0051]).
(Re Claim 32) the combination of LeeBo-Young, LeeMyung and Lee2 teaches claim 31. The combination also teaches the functional device further includes a first dielectric spacer (LeeBo-Young Left of 17_1) and a second dielectric spacer (LeeBo-Young right of 17_1); the first air spacer is located between the first dielectric spacer and the second dielectric spacer (LeeBo-Young shown in Fig. 14); the dummy device LeeBo-Young left of 17_2) and a fourth dielectric spacer; the second air spacer is located between the third dielectric spacer and the fourth dielectric spacer (LeeBo-Young right of 17_2).
However, the combination does not expressly disclose the first dielectric spacer and the second dielectric spacer have different material compositions; and the third dielectric spacer and the fourth dielectric spacer have different material compositions.  
But, Lee2 teaches forming dielectric materials of different compositions of insulating oxide or nitride material (Lee2 [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of LeeBo-Young, LeeMyung and Lee2 to fabricate the first dielectric spacer and the second dielectric spacer have different material compositions; and the third dielectric spacer and the fourth dielectric spacer have different material compositions.  The motivation to modify the Lee in view of Lee2 would be same as stated in Claim 31.

(Re Claim 33) combination of LeeBo-Young, LeeMyung and Lee2 teaches the semiconductor device of claim 31, wherein the first air spacer is wider than the second air spacer laterally (LeeMyung Fig. 8 shows spacer A2 is wider than spacer A1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LeeBo-Young, LeeMyung and Lee2 in view of Morris et al., of record (US 20200091162 A1 – hereinafter Morris).
(Re Claim 7) the combination of LeeBo-Young, LeeMyung and Lee2 teaches claim 6 from which claim 7 depends.

	In an analogous art, Morris teaches “The sidewall spacers may be formed from a material such as silicon nitride, silicon oxide, silicon carbide, silicon nitride doped with carbon, and silicon oxynitride” – (Morris – [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to integrate the teachings Morris into LeeBo-Young, LeeMyung and Lee2.

The ordinary artisan would have been motivated to integrate Morris’ spacers into LeeBo-Young, LeeMyung and Lee2 structure in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate spacers doped with different dopants to meet particular requirements (suitable isolation parameters) of a given implementation like having different resistivity.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over combination of LeeBo-Young, LeeMyung and Lee2 in view Lee et al., of record (US 9748389 B1 – hereinafter Lee3).
(Re Claim 30) the combination of LeeBo-Young, LeeMyung and Lee2 teaches claim 29 from which claim 30 depends.
However, the combination does not expressly teach wherein the dielectric material is doped.  
But, in an analogous art, Lee3 teaches wherein the dielectric material is doped (“The isolation structure 206 may include silicon oxide, silicon nitride, silicon oxynitride, fluoride -doped silicate glass (FSG), a low-k dielectric material, air gap, and/or other suitable insulating material” – Col. 4, lines 33-36).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Lee3 with LeeBo-Young, LeeMyung and Lee2 structure.
The ordinary artisan would have been motivated to integrate Lee3 doped dielectric into LeeBo-Young, LeeMyung and Lee2 structure in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate suitable air gaps (see Lee3 Col. 4, lines 33-36) with different resistivity needed for different devices.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 27, 2021